                                          Case 3:14-cv-04248-TSH Document 201 Filed 04/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     KAYODE POWELL,                                     Case No. 14-cv-04248-TSH
                                   9                    Plaintiff,                          ORDER RE: ERIC MERCER’S
                                                                                            CONTINUING DUTY TO SERVE
                                  10             v.                                         PLAINTIFF KAYODE POWELL
                                  11     WELLS FARGO HOME MORTGAGE, et                      Re: Dkt. No. 197
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On March 29, 2019, the Court granted Eric Mercer’s motion to withdraw as counsel of

                                  15   record for Plaintiff Kayode Powell on the condition that Mercer continue to serve all documents

                                  16   for forwarding purposes until Powell files a notice of his address for service or a substitution of

                                  17   counsel. Order at 5, ECF No. 200. For all such documents, the Court also ordered Mercer to e-

                                  18   file proof of service upon Powell. Id. As there is no indication Mercer served the March 29 order

                                  19   on Powell, the Court ORDERS Mercer to e-file proof of service by April 15, 2019.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 12, 2019

                                  23
                                                                                                     THOMAS S. HIXSON
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
